IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 30, 2009
                                     No. 08-30345
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellant,

v.

RASHAD DARNELL SMITH,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              No. 1:04-CR-10001-3




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 08-30345

      Rashad Smith, federal prisoner # 22424-009, challenges his sentence. He
previously moved to vacate, set aside, or correct the sentence under 28 U.S.C.
§ 2255. The district court dismissed that motion with prejudice, and Smith did
not seek a certificate of appealability. He then filed a motion for writ of coram
nobis in the district court challenging the calculation of his sentence under the
sentencing guidelines and claiming ineffective assistance of trial counsel. The
district court denied the motion on the merits.
      Because the writ of coram nobis is not available while Smith is in custody,
see United States v. Castro, 26 F.3d 557, 559 (5th Cir. 1994), his pro se motion
should have been treated as a motion under § 2255. Before filing a successive
motion pursuant to § 2255, Smith was required to obtain leave from this court.
28 U.S.C. § 2244(b)(3)(A). This requirement “acts as a jurisdictional bar to the
district court’s asserting jurisdiction over any successive habeas petition until
this court has granted the petitioner permission to file one.” United States v.
Key, 205 F.3d 773, 774 (5th Cir. 2000).
      We must satisfy ourselves of our own jurisdiction and that of the district
court. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95 (1998). Because
the district court lacked jurisdiction to rule on Smith’s motion, our jurisdiction
extends not to the merits of the appeal, but merely for the purpose of correcting
the jurisdictional error. See New York Life Ins. Co. v. Deshotel, 142 F.3d 873,
883 (5th Cir. 1998). Accordingly, we VACATE the judgment and DISMISS the
appeal for want of jurisdiction.




                                          2